









 
















RUBY TUESDAY, INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(AS AMENDED AND RESTATED AS OF APRIL 9, 2014)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
 
 

 
Page
SECTION 1 DEFINITIONS
1
    1.1    Definitions    
1
   
 
SECTION 2 DEFERRED COMPENSATION PLAN
3
    2.1    The Purpose of the Plan
3
    2.2    Administration of the Plan
3
    2.3    Eligibility
3
   
SECTION 3 DEFERRAL OF COMPENSATION
3
    3.1    Deferral to Deferred Compensation Accounts
3
    3.2    Revocation of Elections
4
    3.3    Prior Elections
4
 
 
SECTION 4 DEFERRED COMPENSATION ACCOUNTS
4
    4.1    Establishment of Accounts
4
    4.2    Crediting of Deferrals
4
    4.3    Crediting Income
 4 
 
 
SECTION 5 DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNTS   
4
    5.1    Form of Payment   
4
    5.2    Timing of Payment
4
    5.3    Default Form and Timing of Payment
5
    5.4    Distribution upon Death
5
    4.6    Statement of Account
6
    4.7    Participant's Rights Unsecured
6  
 
SECTION 6 GENERAL PROVISIONS 6     6.1    Right to Remove Director  6
    6.2    Non-alienation of Benefits 6     6.3    Termination and Amendment of
the Plan  6      6.4    Choice of Law  7 
    6.5    Effective Date of Plan
7

 

- i -
 
 

--------------------------------------------------------------------------------

 

RUBY TUESDAY, INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(AS AMENDED AND RESTATED AS OF APRIL 9, 2014)


The Ruby Tuesday, Inc. Deferred Compensation Plan for Directors contained herein
constitutes an amendment and restatement of the Ruby Tuesday, Inc. Stock
Incentive and Deferred Compensation Plan for Directors, as amended and restated
as of October 8, 2008, as further restated by the First, Second and Third
Amendments thereto.  The Plan is a direct successor to the First Prior Plan and
an indirect successor to the Second Prior Plan.


SECTION 1  DEFINITIONS


1.1   Definitions.  Whenever used herein, the masculine pronoun shall be deemed
to include the feminine, and the singular to include the plural, unless the
context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:


(a) “Annual Retainer Compensation” means the retainer fee payable to a
Participant by the Company for the then current fiscal year of the Company, but
shall not include any meeting or committee fees or expense reimbursements paid
to a Participant, as determined on the first day of the fiscal year or, if
later, as of the first day an individual becomes a Participant.
 
(b) “Board of Directors” means the board of directors of the Company.
 
(c) “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
 
(d) “Committee” means the committee appointed by the Board of Directors to
administer the Plan or, in the absence of appointment of such committee, the
Board of Directors.
 
(e) “Company” means Ruby Tuesday, Inc., a Georgia corporation, or its successor.
 
(f) “Compensation” means Nonretainer Compensation and Annual Retainer
Compensation.
 
(g) “Deferred Compensation Account” means an account established and maintained
on behalf of a Participant which shall be credited with certain amounts deferred
by Participants under the Plan and with a rate of return as described in Plan
Section 4.3.
 
(h) “Effective Date” means April 9, 2014, the date the Plan, as amended and
restated herein, is approved by the Board of Directors.
 
 
1

--------------------------------------------------------------------------------

 
 
(i) “First Prior Plan” means the Morrison Restaurants Inc. Stock Incentive and
Deferred Compensation Plan for Directors.
 
(j) “Nonretainer Compensation” means the meeting and committee fees paid to a
Participant by the Company, but does not include any Retainer Compensation or
expense reimbursement paid to a Participant.
 
(k) “Participant” means an individual who, pursuant to Plan Section 2.3, is
eligible to participate in the Plan.
 
(l) “Plan” means the Ruby Tuesday, Inc. Deferred Compensation Plan for
Directors.
 
(m) “Plan Year” means the calendar year.
 
(n) “Retainer Compensation” means the quarterly retainer fee paid to a
Participant by the Company, but shall not include any meeting or committee fees
or expense reimbursements paid to a Participant.
 
(o) “Second Prior Plan” means the Morrison Incorporated Stock Incentive and
Deferred Compensation Plan for Directors, successor to the Morrison Incorporated
Deferred Compensation Plan for Directors, as it existed prior to its amendment
and restatement as the First Prior Plan.
 
(p) “Specified Participant” means a Participant who is a key employee (as
defined in Code Section 416(i) without regard to Code Section 416(i)(5)) of the
Company or an affiliate of the Company, any stock of which is publicly traded on
an established securities market or otherwise as of the date of the
Participant’s Termination from Service. For this purpose, a Participant is a key
employee if the Participant meets the requirements of Code Section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the regulations
thereunder and disregarding Code Section 416(i)(5)) at any time during the
twelve (12) month period ending on December 31.  Notwithstanding the foregoing,
a Participant who is a key employee determined under the preceding sentence will
be deemed to be a Specified Participant for the period commencing as of April 1
following such December 31 and through the succeeding March 31 or as otherwise
required by Code Section 409A.
 
(q) “Termination from Service” means the Participant’s separation from service
with the Company and its affiliates as contemplated under Code Section
409A(a)(2)(A)(i) for reasons other than death.  Whether a Termination from
Service takes place is determined based on the facts and circumstances
surrounding the termination of the Participant’s service relationship and
whether there is an intent for the Participant to provide significant services
for the Company or any affiliate following such termination.


 
2

--------------------------------------------------------------------------------

 
 
SECTION 2  THE DEFERRED COMPENSATION PLAN
 
2.1        The Purpose of the Plan.  The Plan is intended to provide an
opportunity to non-employee directors of the Company to defer payment of all or
a portion of their fees under an unfunded plan of deferred compensation.
 
2.2    Administration of the Plan.  The Plan shall be administered by the
Committee.  Subject to the provisions of the Plan, the Committee shall have full
and conclusive authority to interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; and to make all other determinations
necessary or advisable for the proper administration of the Plan.  The
Committee’s decisions shall be final and binding on all Participants.
 
2.3    Eligibility.  Any member of the Board of Directors who is not an employee
of the Company shall be a Participant.  A Participant shall cease to be eligible
for continued participation in the Plan as of the date the Participant ceases to
serve upon the Board of Directors.  A Participant who ceases to be eligible to
participate in the Plan will no longer be eligible to make further deferrals
under the Plan pursuant to Plan Section 3 but shall continue to be subject to
all other terms of the Plan until the Participant’s Deferred Compensation
Account is fully paid.  Any deferral election under Plan Section 3 then in
effect as of the date the Participant ceases to be eligible to participate in
the Plan will be cancelled immediately following the close of the fiscal quarter
in which the Participant’s eligibility ceases, subject to any restrictions on
the implementation of the cancellation under Code Section 409A, including any
regulatory guidance issued thereunder.
 
SECTION 3  DEFERRAL OF COMPENSATION
 
3.1    Deferral to Deferred Compensation Accounts.
 
(a) Each Participant may elect to defer his or her Nonretainer Compensation
and/or Retainer Compensation, each in twenty-five percent (25%) increments, to
his or her Deferred Compensation Account.  An election to defer Compensation
hereunder shall be in writing and shall be made prior to the first day of each
Plan Year for which such Compensation shall be earned.  Except as provided in
Plan Section 3.1(b), all elections to defer Compensation under this Section 3.1
shall be irrevocable as of the last day of the Plan Year immediately preceding
the Plan Year for which it is effective and may only be made pursuant to an
agreement between the Participant and the Company, which shall be in such form
and subject to such rules and limitations as the Plan Administrator may
prescribe and shall specify the amount of the Compensation of the Participant
that the Participant desires to defer.
 
(b) Notwithstanding the provisions of Plan Section 3.1(a), in the case of the
first year a Participant becomes eligible to defer Compensation hereunder, such
election must be made no later than thirty (30) days following the date the
Participant becomes eligible to participate in the Plan (including any other
plan with which it is aggregated), but only with respect to Compensation payable
for services to be performed after the election is made.  All
 
 
3

--------------------------------------------------------------------------------

 
 
elections to defer Compensation under this Section 3.1(b) shall be irrevocable
as of the last day of the applicable thirty (30) day period.  A Participant who
has ceased to be eligible to participate in the Plan may be treated as a new
Participant in accordance with Plan Section 3.1(a) only if the Participant has
not been eligible to participate in the Plan (including any other plan with
which it is aggregated), other than with respect to the receipt of earnings
credits under Plan Section 4.3, for a period of at least twenty-four (24)
months.
 
3.2   Revocation of Elections.  A Participant may not revoke or modify an
election made pursuant to Plan Section 3 once it has become irrevocable.
 
3.3   Prior Elections.  Any outstanding deferral elections by Participants under
the First Prior Plan or under the Second Prior Plan shall continue to be
effective.
 
SECTION 4  DEFERRED COMPENSATION ACCOUNTS
 
4.1   Maintenance of Accounts.  A Deferred Compensation Account shall be
established and maintained for each Participant.
 
4.2   Crediting of Deferrals.  A Participant's Deferred Compensation Account
shall be credited with that portion of the Participant's Compensation that the
Participant has elected to defer to his or her Deferred Compensation Account
pursuant to Plan Section 3.1 as of the date such Compensation would otherwise
have been paid to the Participant.
 
4.3   Crediting Income.  Each Deferred Compensation Account shall be credited as
of the last day of each fiscal quarter of the Company with an assumed rate of
income equal to the then prevailing rate payable with respect to ninety (90) day
U.S. Treasury Bills, based on the weighted average balance of such account
during such fiscal quarter.
 
SECTION 5  DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNTS
 
5.1           Form of Payment  Amounts credited to a Participant’s Deferred
Compensation Account shall be distributed in either a single lump sum or annual
installments (not to exceed five (5)), as designated by the Participant in his
or her initial election under the Plan, First Prior Plan or Second Prior Plan,
as applicable.  A Participant’s one-time payment election pursuant to this Plan
Section 5.1 must be made no later than the date his or her election pursuant to
Plan Section 3.1 becomes irrevocable.  A Participant may not revoke or modify an
election made pursuant to this Plan Section 5 once it has become irrevocable.


5.2           Timing of Payment.


(a)           General Rule.  Distribution of a Deferred Compensation Account
shall be made (in the case of a lump sum payment) or commence (in the case of
installment payments) in the calendar month immediately following the
Participant’s seventieth (70th) birthday, or, if earlier, the January 15 or July
15 immediately following the date of the Participant’s Termination from
Service.  However, if the Participant so elects in his or her
 
 
4

--------------------------------------------------------------------------------

 
 
one-time payment election under the Plan, First Prior Plan or Second Prior Plan,
as applicable, the distribution (in the case of a lump sum payment) or the
commencement of the distribution (in the case of installment payments) of the
Participant’s Deferred Compensation Account shall occur on any January 15 or
July 15 subsequent to his or her Termination from Service as the Participant may
elect in his or her one-time payment election; provided, however, that no such
election shall have the effect of delaying the payment or commencement of
payment (as applicable) beyond a Participant’s seventieth (70th) birthday.  If a
Participant elects to have his or her Deferred Compensation Account distributed
in installments, the amount of the first installment shall be a fraction of the
value of the Participant’s Deferred Compensation Account, the numerator of which
is one and the denominator of which is the total number of installments elected,
and the amount of each subsequent installment shall be a fraction of the value
(including income credited pursuant to Plan Section 4.3) on the date preceding
each subsequent payment, the numerator of which is one and the denominator of
which is the total number of installments elected minus the number of
installments previously paid.


(b)           Delayed Payment.   Notwithstanding any provision of this Plan to
the contrary, if the Participant is considered a Specified Participant upon his
or her Termination from Service under such procedures as established by the
Committee in accordance with Code Section 409A, then any amounts otherwise
payable pursuant to Section 5.2(a) that would result in a tax under Code Section
409A if paid during the first six (6) months after the date of such Termination
from Service (or if later, eighteen (18) months following the Effective Date)
shall be withheld, starting with the payments latest in time during such six (6)
(or, if applicable, eighteen (18)) month period), and paid to the Participant
during the next succeeding calendar month.


5.3           Default Form and Timing of Payment. If an affirmative Participant
election pursuant to Plan Section 5 is not validly in effect, the Participant’s
Deferred Compensation Account shall be paid in a lump sum in the calendar month
following the calendar month in which the Participant experiences his or her
Termination from Service or, if earlier, the calendar month immediately
following the Participant’s seventieth (70th) birthday.


5.4           Distribution upon Death.  In the event of the death of a
Participant prior to the date on which he or she is entitled to the commencement
of payments of his or her Deferred Compensation Account in full, the value of
such Deferred Compensation Account shall be determined as of the day immediately
following the Participant’s death and such amount shall be distributed in a
single lump sum payment to the Participant’s designated beneficiary and payment
shall be made in the calendar month following the calendar month in which the
Participant died.  Upon the death of a Participant on or after the date on which
he or she is entitled to the commencement of payments of his or her Deferred
Compensation Account, the Participant’s designated beneficiary shall be entitled
to receive the unpaid portion of the Participant’s Deferred Compensation
Account.  These payments shall be made according to the manner and method by
which payments were payable to the Participant.


 
5

--------------------------------------------------------------------------------

 
 
5.5           Statement of Account.  During March and September of each Plan
Year, each Participant shall be provided with statements of his or her Deferred
Compensation Account as of the end of the third and first fiscal quarters of the
Company, respectively.


5.6           Participant’s Rights Unsecured.  The right of any Participant to
receive future distributions under the provisions of Plan Section 5 shall
constitute an unsecured claim against the general assets of the Company.


SECTION 6  GENERAL PROVISIONS
 
6.1           Right to Remove Director.  Nothing in the Plan shall confer upon
any Participant the right to continue as a member of the Board of Directors or
affect the right of the Company to terminate a Participant’s directorship at any
time.


6.2           Non-alienation of Benefits.  Other than as specifically provided
with regard to the death of a Participant, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge; and any attempt to do so shall be void.  No such
benefit shall, prior to receipt by the Participant, be in any manner liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
Participant.


6.3           Termination and Amendment of the Plan.


(a) The Board of Directors at any time may amend or terminate the Plan without
stockholder approval; provided, however, that the Board of Directors may
condition any amendment on the approval of stockholders of the Company if such
approval is necessary or advisable with respect to tax, securities or other
applicable laws.  No termination, modification or amendment of the Plan, without
the consent of a Participant with respect to whom amounts have been credited to
a Deferred Compensation Account shall adversely affect the rights of that
Participant with respect to such Deferred Compensation Account.


(b) Notwithstanding the provisions of Plan Section 6.3(a), the Company reserves
the right to:


(i) amend the Plan in any respect solely to comply with the provisions of Code
Section 409A so as not to trigger any unintended tax consequences prior to the
distribution of benefits provided herein;


(ii) pay the lump sum value of Participants’ Deferred Compensation Accounts if
the Company determines that such payment benefits will not constitute an
impermissible acceleration of payments under one of the exceptions provided in
Treasury Regulations Section 1.409A-3(j)(4)(ix), or any successor
 
 
6

--------------------------------------------------------------------------------

 
guidance; in such an event, payment shall be made at the earliest date permitted
under such guidance; and/or


(iii) make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Plan fail to meet the requirements of Code
Section 409A and the rules and regulations promulgated thereunder; provided,
however, that such payment(s) may not exceed the amount required to be included
in income as a result of such failure to comply the requirements of Code Section
409A and the rules and regulations promulgated thereunder.
 
6.4           Choice of Law.  The laws of the State of Georgia shall govern the
Plan, to the extent not preempted by federal law.


6.5           Effective Date of Plan.  The Plan, as amended and restated herein,
shall become effective on the Effective Date, except as otherwise provided
herein.


IN WITNESS WHEREOF, the Company has caused this indenture to be executed as of
the date first above written.




RUBY TUESDAY, INC.




                    /s/ James J. Buettgen
 
By:           James J.
Buettgen                                                                           


 
Title:
Chairman, President, and Chief Executive Officer
 

ATTEST:
/s/ Scarlett May
Scarlett May
Secretary


[CORPORATE SEAL]








 
7